
	
		II
		Calendar No. 373
		110th CONGRESS
		1st Session
		S. 817
		[Report No. 110–175]
		IN THE SENATE OF THE UNITED STATES
		
			March 8, 2007
			Mr. Voinovich (for
			 himself, Mr. Kennedy,
			 Mr. Specter, Mr. Kerry, Mr.
			 Casey, Mr. Brown, and
			 Mr. Graham) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 17, 2007
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Omnibus Parks and Public Lands Management
		  Act of 1996 to provide additional authorizations for certain National Heritage
		  Areas, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Heritage Areas and National
			 Heritage Corridors Technical Corrections Act of
			 2007.
		2.Boundaries of the
			 rivers of steel national heritage areaSection 403(b) of the Steel Industry
			 American Heritage Area Act of 1996 (16 U.S.C. 461 note; Public Law 104–333) is
			 amended by inserting Butler, before
			 Fayette.
		3.Ohio & Erie
			 National Heritage Canalway technical correctionsThe Ohio & Erie Canal National Heritage
			 Corridor Act of 1996 (16 U.S.C. 461 note; Public Law 104–333) is
			 amended—
			(1)by striking
			 Canal National Heritage Corridor each place it appears and
			 inserting National Heritage Canalway;
			(2)in section
			 803—
				(A)by striking
			 paragraph (2);
				(B)by redesignating
			 paragraphs (3), (4), (5), (6), and (7) as paragraphs (2), (3), (4), (5), and
			 (6), respectively;
				(C)in paragraph (2)
			 (as redesignated by subparagraph (B)), by striking 808 and
			 inserting 806; and
				(D)in paragraph (6)
			 (as redesignated by subparagraph (B)), by striking 807(a) and
			 inserting 805(a);
				(3)in the second
			 sentence of section 804(b)(1), by striking 808 and inserting
			 806;
			(4)by striking
			 sections 805 and 806;
			(5)by redesignating
			 sections 807, 808, 809, 810, 811, and 812 as sections 805, 806, 807, 808, 809,
			 and 810, respectively;
			(6)in section
			 805(c)(2) (as redesignated by paragraph (5)), by striking 808
			 and inserting 806;
			(7)in section 806 (as
			 redesignated by paragraph (5))—
				(A)in subsection
			 (a)(1), by striking Committee and inserting
			 Secretary;
				(B)in subsection
			 (a)(3)—
					(i)in subparagraph
			 (A), by striking from the Committee; and
					(ii)in the first
			 sentence of subparagraph (B), by striking Committee and
			 inserting management entity;
					(C)in subsection (e),
			 by striking 807(d)(1) and inserting 805(d)(1);
			 and
				(D)in subsection (f),
			 by striking 807(d)(1) and inserting 805(d)(1);
			 and
				(8)in section 808 (as
			 redesignated by paragraph (5))—
				(A)in subsection (b),
			 by striking Committee or; and
				(B)in subsection (c),
			 in the matter before paragraph (1), by striking Committee and
			 inserting management entity.
				4.Delaware And
			 Lehigh National Heritage Corridor local coordinating entityThe Delaware and Lehigh National Heritage
			 Corridor Act of 1988 (16 U.S.C. 461 note; Public Law 100–692) is
			 amended—
			(1)in section 9, by
			 adding at the end the following:
				
					(c)Corporation as
				local management entityBeginning on the date of enactment of
				this subsection, the Corporation shall be the local coordinating entity for the
				Corridor.
					(d)Implementation
				of management planThe Corporation shall assume the duties of the
				Commission for the implementation of the Plan.
					(e)Use of
				fundsThe Corporation may use Federal funds made available under
				this Act—
						(1)to make grants to,
				and enter into cooperative agreements with, the Federal Government, the
				Commonwealth, political subdivisions of the Commonwealth, nonprofit
				organizations, and individuals;
						(2)to hire, train,
				and compensate staff; and
						(3)to enter into
				contracts for goods and services.
						(f)Restriction on
				use of fundsThe Corporation may not use Federal funds made
				available under this Act to acquire land or an interest in
				land.
					; 
			(2)in section
			 10—
				(A)in the first
			 sentence of subsection (c), by striking shall assist the
			 Commission and inserting shall, on the request of the
			 Corporation, assist;
				(B)in subsection
			 (d)—
					(i)by striking
			 Commission each place it appears and inserting
			 Corporation;
					(ii)by striking
			 The Secretary and inserting the following:
						
							(1)In
				generalThe Secretary
							;
				and
					(iii)by adding at the
			 end the following:
						
							(2)Cooperative
				agreementsThe Secretary may enter into cooperative agreements
				with the Corporation and other public or private entities for the purpose of
				providing technical assistance and grants under paragraph (1).
							(3)PriorityIn
				providing assistance to the Corporation under paragraph (1), the Secretary
				shall give priority to activities that assist in—
								(A)conserving the
				significant natural, historic, cultural, and scenic resources of the Corridor;
				and
								(B)providing
				educational, interpretive, and recreational opportunities consistent with the
				purposes of the Corridor.
								;
				and
					(C)by adding at the
			 end the following:
					
						(e)Transition
				memorandum of understandingThe Secretary shall enter into a
				memorandum of understanding with the Corporation to ensure—
							(1)appropriate
				transition of the local management to the Corporation; and
							(2)coordination with
				the Corporation regarding the implementation of the
				Plan.
							; 
				(3)in section
			 12—
				(A)in subsection (a),
			 by striking Commission each place it appears and inserting
			 Corporation;
				(B)in subsection
			 (c)(1), by striking 2007 and inserting 2012;
			 and
				(C)by adding at the
			 end the following:
					
						(d)Termination of
				assistanceThe authority of the Secretary to provide assistance
				under this Act terminates on the date that is 5 years after the date of
				enactment of this subsection.
						;
				and
				(4)in section
			 14—
				(A)by redesignating
			 paragraphs (4), (5), and (6) as paragraphs (5), (6), and (7), respectively;
			 and
				(B)by inserting after
			 paragraph (3) the following:
					
						(4)the term
				Corporation means the Delaware & Lehigh National Heritage
				Corridor, Incorporated, an organization described in section 501(c)(3), and
				exempt from Federal tax under section 501(a), of the Internal Revenue Code of
				1986;
						.
				5.Additional
			 authorization of appropriations for certain national heritage areas and
			 national heritage corridors
			(a)Authorization of
			 appropriationsDivision II of the Omnibus Parks and Public Lands
			 Management Act of 1996 (Public Law 104–333; 110 Stat. 4243) is amended in
			 sections 409(a), 508(a), 608(a), and 810(a) (as redesignated by section
			 (3)(a)(5)), by striking $10,000,000 each place it appears and
			 inserting $15,000,000.
			(b)Evaluations
				(1)In
			 generalNot later than 3 years before the date on which authority
			 for Federal funding terminates for each of the Ohio & Erie Canal National
			 Heritage Corridor, the Rivers Of Steel National Heritage Area, the Essex
			 National Heritage Area, and the South Carolina National Heritage Corridor, the
			 Secretary of the Interior shall conduct an evaluation of, and prepare a report
			 on, the accomplishments of the applicable national heritage area.
				(2)ComponentsAn
			 evaluation prepared under paragraph (1) shall—
					(A)assess the
			 progress of the management entity with respect to—
						(i)accomplishing the
			 purposes of the authorizing legislation for the national heritage area;
			 and
						(ii)achieving the
			 goals and objectives of the approved management plan or heritage plan for the
			 national heritage area;
						(B)analyze the
			 Federal, State, local, and private investments in the national heritage area to
			 determine the leverage and impact of the investments;
					(C)review the
			 management structure, partnership relationships, and funding of the national
			 heritage area for purposes of identifying the critical components for the
			 sustainability of the national heritage area; and
					(D)recommend what the
			 role, if any, of the National Park Service should be with respect to the
			 national heritage area.
					(3)Required
			 analysisIf a report prepared under paragraph (1) recommends that
			 Federal funding for the national heritage area be reauthorized, the report
			 shall include an analysis of—
					(A)ways in which
			 Federal funding for the national heritage area may be reduced or eliminated;
			 and
					(B)the appropriate
			 time period necessary to achieve the recommended reduction or
			 elimination.
					(4)Submission to
			 congressOn completion of a report under this subsection, the
			 Secretary of the Interior shall submit the report to—
					(A)the Committee on
			 Energy and Natural Resources of the Senate; and
					(B)the Committee on
			 Natural Resources of the House of Representatives.
					
	
		1.Short titleThis Act may be cited as the
			 National Heritage Areas and National
			 Heritage Corridors Technical Corrections Act of
			 2007.
		2.Boundaries of the rivers
			 of steel national heritage areaSection 403(b) of the Steel Industry
			 American Heritage Area Act of 1996 (16 U.S.C. 461 note; Public Law 104–333) is
			 amended by inserting Butler, before
			 Fayette.
		3.Ohio & Erie National
			 Heritage Canalway technical correctionsThe Ohio & Erie Canal National Heritage
			 Corridor Act of 1996 (16 U.S.C. 461 note; Public Law 104–333) is
			 amended—
			(1)by striking Canal
			 National Heritage Corridor each place it appears and inserting
			 National Heritage Canalway;
			(2)by striking the
			 corridor each place it appears and inserting the
			 Canalway;
			(3)in section 803—
				(A)in paragraph (1), by
			 striking The term corridor and inserting
			 The term Canalway ;
				(B)by striking paragraph
			 (2);
				(C)by redesignating
			 paragraphs (3), (4), (5), (6), and (7) as paragraphs (2), (3), (4), (5), and
			 (6), respectively;
				(D)in paragraph (2) (as
			 redesignated by subparagraph (C)), by striking 808 and inserting
			 806; and
				(E)in paragraph (6) (as
			 redesignated by subparagraph (C)), by striking 807(a) and
			 inserting 805(a);
				(4)in section 804—
				(A)in the second sentence of
			 subsection (b)(1), by striking 808 and inserting
			 806; and
				(B)in subsection (c), by
			 striking The corridor and inserting The
			 Canalway;
				(5)by striking sections 805
			 and 806;
			(6)by redesignating sections
			 807, 808, 809, 810, 811, and 812 as sections 805, 806, 807, 808, 809, and 810,
			 respectively;
			(7)in section 805(c)(2) (as
			 redesignated by paragraph (6)), by striking 808 and inserting
			 806;
			(8)in section 806 (as
			 redesignated by paragraph (6))—
				(A)in subsection
			 (a)(1)—
					(i)in the heading, by
			 striking Committee and inserting
			 Secretary; and
					(ii)by striking
			 Committee and inserting Secretary;
					(B)in subsection
			 (a)(3)—
					(i)in subparagraph (A), by
			 striking from the Committee. and inserting a comma; and
					(ii)in the first sentence of
			 subparagraph (B), by striking Committee and inserting
			 management entity;
					(C)in subsection (e), by
			 striking 807(d)(1) and inserting 805(d)(1);
			 and
				(D)in subsection (f), by
			 striking 807(d)(1) and inserting
			 805(d)(1);
				(9)in section 807(c) (as
			 redesignated by paragraph (6)), by striking Cuyahoga Valley National
			 Recreation Area and inserting Cuyahoga Valley National
			 Park;
			(10)in section 808 (as
			 redesignated by paragraph (6))—
				(A)in subsection (b), by
			 striking Committee or; and
				(B)in subsection (c), in the
			 matter before paragraph (1), by striking Committee and inserting
			 management entity; and
				(11)in section 809 (as
			 redesignated by paragraph (6)), by inserting financial before
			 assistance.
			4.Delaware And Lehigh
			 National Heritage Corridor local coordinating entityThe Delaware and Lehigh National Heritage
			 Corridor Act of 1988 (16 U.S.C. 461 note; Public Law 100–692) is
			 amended—
			(1)in section 9—
				(A)by striking The
			 Commission and inserting the following:
					
						(a)In
				generalThe Commission
						;
				and
				(B)by adding at the end the
			 following:
					
						(b)Corporation as local
				coordinating entityBeginning on the date of enactment of the
				National Heritage Areas and National Heritage
				Corridors Technical Corrections Act of 2007, the Corporation
				shall be the local coordinating entity for the Corridor.
						(c)Implementation of
				management planThe Corporation shall assume the duties of the
				Commission for the implementation of the Plan.
						(d)Use of
				fundsThe Corporation may use Federal funds made available under
				this Act—
							(1)to make grants to, and
				enter into cooperative agreements with, the Federal Government, the
				Commonwealth, political subdivisions of the Commonwealth, nonprofit
				organizations, and individuals;
							(2)to hire, train, and
				compensate staff; and
							(3)to enter into contracts
				for goods and services.
							(e)Restriction on use of
				fundsThe Corporation may not use Federal funds made available
				under this Act to acquire land or an interest in
				land.
						; 
				(2)in section 10—
				(A)in the first sentence of
			 subsection (c), by striking shall assist the Commission and
			 inserting shall, on the request of the Corporation,
			 assist;
				(B)in subsection (d)—
					(i)by striking
			 Commission each place it appears and inserting
			 Corporation;
					(ii)by striking The
			 Secretary and inserting the following:
						
							(1)In
				generalThe Secretary
							;
				and
					(iii)by adding at the end
			 the following:
						
							(2)Cooperative
				agreementsThe Secretary may enter into cooperative agreements
				with the Corporation and other public or private entities for the purpose of
				providing technical assistance and grants under paragraph (1).
							(3)PriorityIn
				providing assistance to the Corporation under paragraph (1), the Secretary
				shall give priority to activities that assist in—
								(A)conserving the
				significant natural, historic, cultural, and scenic resources of the Corridor;
				and
								(B)providing educational,
				interpretive, and recreational opportunities consistent with the purposes of
				the Corridor.
								;
				and
					(C)by adding at the end the
			 following:
					
						(e)Transition memorandum
				of understandingThe Secretary shall enter into a memorandum of
				understanding with the Corporation to ensure—
							(1)appropriate transition of
				management of the Corridor from the Commission to the Corporation; and
							(2)coordination regarding
				the implementation of the Plan.
							;
				
				(3)in section 11, in the
			 matter preceding paragraph (1), by striking directly
			 affecting;
			(4)in section 12—
				(A)in subsection (a), by
			 striking Commission each place it appears and inserting
			 Corporation;
				(B)in subsection (c)(1), by
			 striking 2007 and inserting 2012; and
				(C)by adding at the end the
			 following:
					
						(d)Termination of
				assistanceThe authority of the Secretary to provide financial
				assistance under this Act terminates on the date that is 5 years after the date
				of enactment of this subsection.
						;
				and
				(5)in section 14—
				(A)by redesignating
			 paragraphs (4), (5), and (6) as paragraphs (5), (6), and (7), respectively;
			 and
				(B)by inserting after
			 paragraph (3) the following:
					
						(4)the term
				Corporation means the Delaware & Lehigh National Heritage
				Corridor, Incorporated, an organization described in section 501(c)(3), and
				exempt from Federal tax under section 501(a), of the Internal Revenue Code of
				1986;
						.
				5.Additional authorization
			 of appropriations for certain national heritage areas and national heritage
			 corridors
			(a)Authorization of
			 appropriationsDivision II of the Omnibus Parks and Public Lands
			 Management Act of 1996 (Public Law 104–333; 110 Stat. 4243) is amended in
			 sections 409(a), 508(a), 608(a), and 810(a) (as redesignated by section
			 (3)(a)(5)), by striking $10,000,000 each place it appears and
			 inserting $15,000,000.
			(b)Evaluations
				(1)In
			 generalNot later than 3 years before the date on which authority
			 for Federal funding terminates for each of the Ohio & Erie Canal National
			 Heritage Corridor, the Rivers Of Steel National Heritage Area, the Essex
			 National Heritage Area, and the South Carolina National Heritage Corridor, the
			 Secretary of the Interior shall conduct an evaluation of, and prepare a report
			 on, the accomplishments of the applicable national heritage area.
				(2)ComponentsAn
			 evaluation prepared under paragraph (1) shall—
					(A)assess the progress of
			 the management entity with respect to—
						(i)accomplishing the
			 purposes of the authorizing legislation for the national heritage area;
			 and
						(ii)achieving the goals and
			 objectives of the approved management plan or heritage plan for the national
			 heritage area;
						(B)analyze the Federal,
			 State, local, and private investments in the national heritage area to
			 determine the leverage and impact of the investments; and
					(C)review the management
			 structure, partnership relationships, and funding of the national heritage area
			 for purposes of identifying the critical components for the sustainability of
			 the national heritage area.
					(3)Recommendations
					(A)In
			 generalBased on the evaluation conducted under paragraph (1),
			 the Secretary shall include in the report recommendations for what role, if
			 any, the National Park Service should have with respect to the national
			 heritage area.
					(B)Required
			 analysisIf the Secretary recommends in the report that Federal
			 funding for national heritage area be reauthorized, the report shall include an
			 analysis of—
						(i)ways in which Federal
			 funding for the national heritage area may be reduced or eliminated; and
						(ii)the appropriate time
			 period necessary to achieve the recommended reduction or elimination.
						(4)Submission to
			 congressOn completion of a report under this subsection, the
			 Secretary of the Interior shall submit the report to—
					(A)the Committee on Energy
			 and Natural Resources of the Senate; and
					(B)the Committee on Natural
			 Resources of the House of Representatives.
					6.National Coal Heritage
			 Area technical corrections
			(a)In
			 generalThe National Coal Heritage Area Act of 1996 (16 U.S.C.
			 461 note; Public Law 104–333) is amended—
				(1)in section 103(b)—
					(A)by striking shall
			 be shall be comprised and inserting shall be comprised;
			 and
					(B)by striking
			 counties; and and inserting counties;
					(2)in section 105—
					(A)in the first
			 sentence—
						(i)by striking The
			 resources and inserting the following:
							
								(a)In
				generalThe resources
								;
				
						(ii)by striking
			 paragraph (2) of; and
						(iii)by striking
			 include those set forth in and inserting “include—
							
								(1)resources in Lincoln
				County, West Virginia, and Paint Creek and Cabin Creek in Kanawha County, West
				Virginia, as determined to be appropriate by the National Coal Heritage Area
				Authority; and
								(2)resources described
				in
								; and
						(B)in the second sentence,
			 by striking Priority consideration and inserting the
			 following:
						
							(b)PriorityPriority
				consideration
							;
				and
					(3)in section 106—
					(A)in subsection (a)—
						(i)in the matter preceding
			 paragraph (1), by striking Governor and all that follows through
			 Parks, and inserting National Coal Heritage Area
			 Authority; and
						(ii)in paragraph (3), by
			 striking State of West Virginia and all that follows through
			 entities, or and inserting National Coal Heritage Area
			 Authority or; and
						(B)in subsection (b), by
			 inserting not before meet.
					(b)Continuation of
			 agreementThe contractual agreement entered into under section
			 104 of the National Coal Heritage Area Act of 1996 (16 U.S.C. 461 note; Public
			 Law 104–333), as in effect on the day before the date of enactment of this Act,
			 shall continue to be in effect, except that the contractual agreement shall be
			 between the Secretary of the Interior and the National Coal Heritage Area
			 Authority rather than the Secretary of the Interior and the Governor of West
			 Virginia.
			
	
		September 17, 2007
		Reported with an amendment
	
